 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WARREN C. GREEN,                                   No. 2:18-cv-1931 WBS KJN P
12                      Plaintiff,                      ORDER
13          v.
14   DR. CHURCH, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 18, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has now filed objections to

23   the findings and recommendations that bear his signature, as well as a separate “motion”

24   opposing the granting of summary judgment.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The findings and recommendations filed April 18, 2019, are adopted in full; and

 3             2. This action is dismissed without prejudice as against defendant Akintola only.

 4   Dated: June 5, 2019

 5

 6

 7

 8

 9   /gree1931.804

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
